Citation Nr: 1510584	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-06 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent from July 30, 2008, and in excess of zero percent after March 5, 2009, for the service-connected bilateral hearing loss disability.

2.  Whether new and material evidence was submitted to reopen the claim for service connection for left nephrectomy and uterectomy, (claimed as left kidney), claimed as kidney condition and tumor on kidney. 

3.  Entitlement to service connection for left nephrectomy and uterectomy, to include as secondary to lead and asbestos exposure.

4.  Whether new and material evidence was submitted to reopen the claim for service connection for sterility. 

5.  Entitlement to service connection for sterility, to include as secondary to lead and asbestos exposure.

6.  Entitlement to service connection for hypertension, claimed as secondary to the service-connected posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for acid peptic ulcer with duodenal ulcer by history (claimed as gastrointestinal condition), claimed as secondary to the service-connected PTSD. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to March 1946. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for the bilateral hearing loss disability, service connection for hypertension, claimed as secondary to the service-connected PTSD, service connection for sterility, and service connection for nephrectomy and uterectomy of the left kidney are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The September 1993 RO rating decision denied the claims of service connection for sterility and nephrectomy and uterectomy of the left kidney; the Veteran was notified of the decision and apprised of his right to appeal, but he did not appeal in a timely fashion.

2.  The evidence received since the September 1993 RO rating decision is neither cumulative nor repetitive of facts that were previously considered.

3.  Acid peptic ulcer with duodenal ulcer is not currently manifest and did not manifest at any point during the appeal period.


CONCLUSIONS OF LAW

1.  The September 1993 rating decision that denied service connection for sterility and nephrectomy and uterectomy of the left kidney is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received since the September 1993 rating decision is new and material for the purpose of reopening the claims of service connection for sterility and nephrectomy and uterectomy of the left kidney.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)(2014).

3.  Acid peptic ulcer with duodenal ulcer was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

With regard to the Veteran's petition to reopen his claims of service connection for sterility and nephrectomy and uterectomy of the left kidney, discussion of the VCAA is not warranted as the Board's determination is fully favorable.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).
The Veteran was provided all required VCAA notice in a December 2008 letter, prior to the initial adjudication of the claim for service connection for acid peptic ulcer with duodenal ulcer.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and post-service treatment records.  In addition, the Veteran was provided with a VA examination in November 2012 to determine the nature and etiology of his claimed acid peptic ulcer with duodenal ulcer.  As the examination included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the evidence is adequate to make a determination on this claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits.

II.  New and Material Evidence 

The Veteran seeks service connection for sterility and nephrectomy and uterectomy of the left kidney.  The claims for service connection were previously considered and denied by the RO in a September 1993 rating decision.  The Veteran did not appeal the decision and it became final.  38 C.F.R. § 20.1103.  A review of the claims file reflects that the Veteran did not submit any additional evidence within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  As such, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.
As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. §  3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the prior decision, the record included the claims, the service records and post-service treatment records.  In essence, at the time of the prior decision, there was no accepted evidence of sterility and nephrectomy and uterectomy of the left kidney during service, or of a nexus to service, or evidence that the Veteran was exposed to radiation other than the claims.

The evidence received since the September 1993 rating decision includes evidence that is both new and material to the claims.  See 38 C.F.R. § 3.156.  In July 2013, the Veteran submitted a statement that he was exposed to asbestos and lead in service that caused his sterility and nephrectomy and uterectomy of the left kidney.  This new evidence addresses one of the reasons for the previous denial; that is, the absence of an in-service disease or injury.  The credibility of this evidence is presumed for purposes of reopening the claims.  See Justus v. Principi, 3 Vet. App. 510, 513  (1992).  Accordingly, the claims are reopened.

III.   Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran contends that he has an acid peptic ulcer with duodenal ulcer that is due to active service.  The evidence of record, however, establishes that the Veteran does not have a current acid peptic ulcer with duodenal ulcer.

The Veteran's treatment records show that he is not currently receiving treatment for an acid peptic ulcer with duodenal ulcer.

In November 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed acid peptic ulcer with duodenal ulcer.  The Veteran reported that he was given some medication in the 1950s and 1960s that helped resolve his ulcers.  The Veteran conceded that he no longer had ulcers.  However, he stated that he still experienced heartburn, nausea, dysphagia, and vomiting that had been reduced since his stricture dilation in May 2012.  The Board notes that the Veteran is currently service-connected for gastroesophageal reflux disease.  The examiner opined that there was no evidence that the Veteran had a chronic ulcer condition.

In this case, the Board finds that the most probative evidence weighs against finding that the criteria have been met for a current acid peptic ulcer with duodenal ulcer.  In this regard, the Board finds it highly probative that the VA examiner opined that the Veteran did not have an ulcer based upon an examination and provided a thorough rationale in support of his conclusion.  

The Board has considered the Veteran's statements that he has an acid peptic ulcer with duodenal ulcer.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, competence must be distinguished from probative weight.  Although the Veteran is competent to relate what he experiences through the senses, the lay evidence is lacking in detail to support the conclusion that there is an acid peptic ulcer with duodenal ulcer.  The Veteran's lay assertions are therefore afforded less probative weight, and less credibility than the VA examination report.  

In this instance, the Board concludes that the most probative evidence establishes that the Veteran does not currently have an acid peptic ulcer with duodenal ulcer.  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Therefore, in the absence of current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, there is no disability that resulted from a disease or injury.  

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for an acid peptic ulcer with duodenal ulcer under any theory of entitlement and service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The application to reopen the claim for service connection for sterility is granted.

The application to reopen the claim for service connection for left nephrectomy and uterectomy, claimed as left kidney), claimed as kidney condition and tumor on kidney, is granted.

Service connection for acid peptic ulcer with duodenal ulcer by history (claimed as GI condition), claimed as secondary to the service-connected PTSD, is denied.





REMAND

The Board finds that a new examination is needed to provide the Veteran with a contemporaneous evaluation regarding his bilateral hearing loss disability and to resolve the conflicting results obtained in the December 2008 and March 2009 VA examinations.

The Veteran submitted an article titled "PTSD and Physical Health" from the National Center for PTSD, which stated, "there is some evidence to indicate PTSD is related to cardiovascular, gastrointestinal, and musculoskeletal disorders."  The article also stated that neurochemical changes caused by PTSD may create a vulnerability to hypertension and atherosclerotic heart disease.  The Veteran was afforded a VA examination in November 2012 to determine whether his service-connected PTSD caused or aggravated his currently diagnosed hypertension.  The November 2012 opinion is inadequate as it did not address the article titled "PTSD and Physical Health" from the National Center for PTSD, which suggested a link between PTSD and hypertension.  Therefore a VA addendum opinion is needed to consider the article submitted by the Veteran.

The Veteran submitted a statement that he was exposed to asbestos and lead in service that caused his sterility and nephrectomy and uterectomy of the left kidney.  The Veteran has not been afforded a VA examination to determine whether his sterility and nephrectomy and uterectomy of the left kidney were caused by his in-service exposure to asbestos and lead.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral hearing loss disability.  The VA examiner is asked to resolve the conflicting results obtained in the December 2008 and March 2009 VA examinations.

2.  Ask the November 2012 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed hypertension.  The examiner must express an opinion addressing the following:

Is it at least as likely as not (a 50 % or better probability)  that the Veteran's hypertension was caused or aggravated by its natural progression by the service-connected PTSD?
The examiner must consider the article titled "PTSD and Physical Health" from the National Center for PTSD, which was submitted by the Veteran in March 2012.  

The examiner must include in the examination report the rationale based on the specific facts and evidence in this case as well as any relevant medical principles for any opinion expressed.  

3.  Schedule the Veteran for a VA examination to determine the etiology of his claimed sterility.  The VA examiner is asked to consider the Veteran's July 2013 statement regarding in-service exposure to asbestos and lead.  The examiner must express an opinion addressing the following:

Is it at least as likely (a 50 % or better probability) as not that the Veteran's sterility was incurred in (is due to disease or injury in) service?

The examiner must include in the examination report the rationale based on the specific facts and evidence in this case as well as any relevant medical principles for any opinion expressed.  

4.  Schedule the Veteran for a VA examination to determine the etiology of his claimed nephrectomy and uterectomy of the left kidney.  The VA examiner is asked to consider the Veteran's July 2013 statement regarding exposure to asbestos and lead.  The examiner must express an opinion addressing the following:

Is it at least as likely (a 50 % or better probability) as not that the Veteran's nephrectomy and uterectomy of the left kidney was incurred in (is due to disease or injury in) service?

The examiner must include in the examination report the rationale based on the specific facts and evidence in this case as well as any relevant medical principles for any opinion expressed.  

5.  After completing the development above, readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
			
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


